IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-688
                                       No. COA20-816

                                    Filed 18 October 2022

     Mecklenburg County, No. 19CVD16822

     SCOTT WATERS, Plaintiff,

           v.

     WILLIAM PUMPHREY, Defendant.

           Appeal by Defendant from order entered 2 December 2019 by Judge Michael

     Stading in Mecklenburg County District Court. Heard in the Court of Appeals 25

     August 2021.


           Essex Richards, P.A., by John C. Woodman and David DiMatteo, for Plaintiff-
           Appellee.

           Legal Aid of North Carolina, Inc., by Isaac W. Sturgill, Jonathan Perry,
           Andrew Eichen, and Celia Pistolis, for Defendant-Appellant.



     CARPENTER, Judge.



¶1         Defendant seeks review of the trial court’s grant of Plaintiff’s Motion for

     Summary Judgment, entered on 2 December 2019, allowing the summary ejectment

     of Defendant. After careful review, we affirm.


                       I.    Factual and Procedural Background

           A. Establishment of Periodic Tenancy
                                     WATERS V. PUMPHREY

                                       2022-NCCOA-688

                                       Opinion of the Court



¶2         In July 2015, William Pumphrey (“Defendant”) entered into an oral

     agreement with Scott Waters (“Plaintiff”) to lease a room in Plaintiff’s property

     located in Charlotte, North Carolina (the “Property”).1     The terms of the lease

     agreement obligated Defendant to pay $125.00 per week to Plaintiff, due each

     Friday. Plaintiff collected $500.00 for four weeks of rent from Defendant’s Social

     Security benefit checks each month.

           B. First Summary Ejectment Action

¶3         In the winter of 2017, Defendant notified Plaintiff of maintenance issues with

     the Property, such as a non-functional heating system, decaying floors, a lack of

     smoke or carbon monoxide detectors, and pests. Defendant and another tenant

     ultimately contacted the City of Charlotte Code Enforcement Division (“Code

     Enforcement”) to report housing code violations concerning the Property.       On 6

     March 2018, Code Enforcement officials inspected the Property, and on 12 March

     2018, they sent a notice of thirty-three alleged Charlotte Housing Code violations to

     Plaintiff. Three violations, including lack of operable heating equipment, lack of

     carbon monoxide detectors, and lack of smoke detectors, rendered the Property

     “imminently dangerous” under Section 11-45(e) of the Charlotte Housing Code.




           1   The Court did not consider any statements in Plaintiff’s brief which lacked
     objective support in the Record on Appeal. See N.C. R. App. P. 28(b).
                                         WATERS V. PUMPHREY

                                           2022-NCCOA-688

                                           Opinion of the Court



¶4          On 7 December 2018, Plaintiff initiated his first2 Complaint in Summary

     Ejectment against Defendant, stating Defendant’s lease terminated on 30

     November 2018, Defendant owed $125.00 in past due rent, and the Property was

     damaged by “graffiti [and] excessive junk accumulation . . . .” Defendant, through

     counsel, filed an answer to Plaintiff’s complaint and asserted he had not received

     proper notice to vacate pursuant to N.C. Gen. Stat. § 42-14.                   Additionally,

     Defendant filed counterclaims alleging: (1) Breach of Implied Warranty of

     Habitability pursuant to N.C. Gen. Stat. § 42-42 (2019); (2) Unfair and Deceptive

     Trade Practices pursuant to N.C. Gen. Stat. § 75-1.1 (2019); and (3) Unfair Debt

     Collection pursuant to N.C. Gen. Stat. § 75-54(4) (2019).

¶5          On 14 January 2019, Defendant testified during trial. The magistrate found

     in favor of Defendant for Breach of Implied Warranty of Habitability and Unfair

     and Deceptive Trade Practices, awarding him $5,000.00 in damages and counsel

     fees. Conversely, Plaintiff’s claim was dismissed, and Plaintiff filed notice of appeal

     to district court. On 24 July 2019, Plaintiff withdrew his appeal.

            C. Second Summary Ejectment Action




            2Plaintiff evidently initiated one prior pro se summary ejectment action in the fall of
     2018, which did not proceed to hearing. Our analysis focuses on the summary ejectment
     proceedings which were tried to conclusion.
                                     WATERS V. PUMPHREY

                                        2022-NCCOA-688

                                        Opinion of the Court



¶6         Also on 24 July 2019, Plaintiff, through counsel, notified Defendant and his

     attorney by certified mail that Defendant’s lease was terminated effective 8 August

     2019. Despite adequate notice to quit, Defendant did not vacate the Property, and

     Plaintiff filed his second Complaint in Summary Ejectment against Defendant on

     14 August 2019. On 27 August 2019, the magistrate found for Plaintiff in this

     action, and on 30 August 2019, Defendant appealed for a de novo hearing in district

     court. Pending Defendant’s appeal to district court, a stay of summary ejectment

     was granted on 3 September 2019.

¶7         On 8 October 2019, Plaintiff filed a Motion for Summary Judgment. In his 28

     October 2019 affidavit, Defendant asserted his belief that the current eviction

     lawsuit was filed “in substantial response to [him] standing up for [his] rights in

     court and testifying against [Plaintiff] on January 14, 2019.” The district court

     granted Plaintiff’s Motion for Summary Judgment on 2 December 2019, finding the

     protected act covered under the retaliatory eviction statute was “the complaint and

     notice from the City of Charlotte Code Enforcement dated 12 March 2018.” Since

     the protected act occurred more than twelve months before the second summary

     ejectment action, the judge reasoned the retaliatory eviction statute “does not

     provide for tolling of this period of time pending subsequent litigation or dismissal

     of an appeal.” Further, the trial court found no genuine issue of material fact, as

     both Plaintiff’s and Defendant’s affidavits “acknowledge the oral lease, the same
                                         WATERS V. PUMPHREY

                                           2022-NCCOA-688

                                           Opinion of the Court



       rent amount, as well as the lease termination letter sent on July 24, 2019.”

       Defendant filed a notice of appeal with this Court on 30 December 2019.

                                          II. Jurisdiction

¶8               The trial court’s order granting summary judgment is a final judgment, and

       jurisdiction therefore lies with this Court pursuant to N.C. Gen. Stat. § 7A-27(b)

       (2021).

                                             III. Issues

¶9           The issues on appeal are whether the trial court erred in determining: (1)

       there was no genuine issue of material fact with respect to Defendant’s retaliatory

       eviction defense, thus entitling Plaintiff to summary judgment; and (2) the sole

       protected act covered by the retaliatory eviction statute was the complaint and

       notice of hearing from Code Enforcement dated 12 March 2018.

                                     IV. Standard of Review

¶ 10         “We review the trial court’s summary judgment order de novo.” Moore v.

       Jordan, 259 N.C. App. 590, 593, 816 S.E.2d 218, 221 (2018). “‘Under a de novo

       review, the court considers the matter anew and freely substitutes its own

       judgment’ for that of the lower tribunal.” State v. Williams, 362 N.C. 628, 632–33,

       669 S.E.2d 290, 294 (2008) (quoting In re Greens of Pine Glen, Ltd. P’ship, 356 N.C.

       642, 647, 576 S.E.2d 316, 319 (2003)).

¶ 11         Summary judgment is appropriate “if the pleadings, depositions, answers to
                                        WATERS V. PUMPHREY

                                           2022-NCCOA-688

                                           Opinion of the Court



       interrogatories, and admissions on file, together with the affidavits, if any, show

       that there is no genuine issue as to any material fact and that any party is entitled

       to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, N.C. R. Civ. P. 56(c)

       (2021). For an adverse party to overcome a motion for summary judgment, they

       “may not rest upon the mere allegations or denials of [their] pleading, but [their]

       response, by affidavits or as otherwise provided in this rule, must set forth specific

       facts showing that there is a genuine issue for trial.”       N.C. Gen. Stat. § 1A-1, N.C.

       R. Civ. P. 56(c); see Econo-Travel Motor Hotel Corp. v. Taylor, 301 N.C. 200, 204,

       271 S.E.2d 54, 57–58 (1980) (recognizing that the nonmovant “must come forward

       with facts, not mere allegations,” in order to survive summary judgment).

¶ 12         “A genuine issue of material fact has been defined as one in which the facts

       alleged are such as to constitute a legal defense or are of such nature as to affect the

       result of the action . . . .” Smith v. Smith, 65 N.C. App. 139, 142, 308 S.E.2d 504,

       506 (1983). “[A]n issue is genuine if it is supported by substantial evidence, which

       is that amount of relevant evidence necessary to persuade a reasonable mind to

       accept a conclusion[,]” and requires “more than a scintilla or a permissible

       inference.” Williamson v. Long Leaf Pine, LLC, 218 N.C. App. 173, 176, 720 S.E.2d

       875, 877 (2012) (citations and internal quotations omitted). “Summary judgment is

       appropriate   when    the   non-movant      fails    to    forecast   substantial   evidence

       demonstrating that a genuine issue of material fact exists, requiring determination
                                        WATERS V. PUMPHREY

                                          2022-NCCOA-688

                                          Opinion of the Court



       by the fact-finding body.” In re Will of Allen, 371 N.C. 665, 668, 821 S.E.2d 396, 400

       (2018).

¶ 13         “When considering a motion for summary judgment, the trial judge must

       view the presented evidence in a light most favorable to the nonmoving party. All

       inferences of fact must be drawn against the movant and in favor of the

       nonmovant.” Strickland v. Hedrick, 194 N.C. App. 1, 9, 669 S.E.2d 61, 67 (2008).

       While summary judgment may be inappropriate for some determinations of

       subjective intent, analysis is required on a case-by-case basis. See Little by Davis v.

       Nat’l Servs. Indus., Inc., 79 N.C. App. 688, 695, 340 S.E.2d 510, 514–15 (1986).

                                           V. Analysis

¶ 14         We first examine the parties’ oral lease agreement in order to contextualize

       the issues on appeal for our de novo summary judgment review. See Moore, 259

       N.C. App. at 593, 816 S.E.2d at 221.

             A. Periodic Tenancy

¶ 15         A valid lease contains four essential elements: (1) identity of landlord and

       tenant, (2) description of land to be leased, (3) a statement of the term of the lease,

       and (4) rental or other consideration to be paid. Purchase Nursery, Inc. v. Edgerton,

       153 N.C. App. 156, 161, 568 S.E.2d 904, 907 (2002) (citation omitted). Oral leases

       for periodic tenancies renew “indefinitely until . . . terminated at the end of one of

       the periods by a proper notice by either the lessor or the lessee in accordance with
                                       WATERS V. PUMPHREY

                                          2022-NCCOA-688

                                          Opinion of the Court



       the law.” See Goler Metro. Apartments, Inc. v. Williams, 43 N.C. App. 648, 652, 260

       S.E.2d 146, 149–50 (1979).

¶ 16         When a party to a periodic tenancy seeks to terminate the lease, a minimum

       term of advance notice is required by statute based on the duration of the tenancy.

       See N.C. Gen. Stat. § 42-14 (2019) (requiring seven days’ notice to terminate a

       month-to-month lease, and two days’ notice to terminate a week-to-week lease).

       “Any tenant or lessee of any house or land . . . who holds over and continues in the

       possession of the demised premises . . . without the permission of the landlord, and

       after demand made for its surrender, may be removed from such premises [by

       summary ejectment].”     N.C. Gen. Stat. § 42-26 (2019).      Absent an agreement

       between landlord and tenant, a tenant has neither a legal nor an equitable right to

       renewal of a lease, Barnes v. Saleeby, 177 N.C. 256, 98 S.E. 708, 710 (1919), unless

       otherwise provided by law.

¶ 17         Here, the record supports and the parties do not dispute the existence of the

       oral lease or its essential terms. Defendant’s property interest under the oral lease

       consisted of weeklong periods, which renewed each week that proper notice of

       termination was not provided by either party. On 24 July 2019, when Plaintiff

       provided Defendant notice to vacate the premises on or before 8 August 2019, the

       lease was “terminated at the end of one of the periods by a proper notice by . . . the

       lessor . . . in accordance with the law[,]” and Defendant had no right to renew. See
                                        WATERS V. PUMPHREY

                                          2022-NCCOA-688

                                          Opinion of the Court



       Goler Metro Apartments, 43 N.C. App. at 652, 260 S.E.2d at 149–50; see also N.C.

       Gen. Stat. § 42-14.     In fact, Plaintiff provided two weeks’ advance notice to

       Defendant, when only two days was required by statute. See N.C. Gen. Stat. § 42-

       14.

¶ 18         As Plaintiff served proper notice of termination and demand for possession,

       Defendant’s interest in the Property expired on 8 August 2019, at which point he

       became a holdover tenant, subject to summary ejectment proceedings by Plaintiff.

       See N.C. Gen. Stat. § 42-14; see also N.C. Gen. Stat. § 42-26.

             B.     Propriety of Summary Judgment.

¶ 19         Defendant asserts he pled a prima facie retaliatory eviction defense and thus,

       the trial court erred in entering summary judgment. Plaintiff, on the other hand,

       argues Defendant’s affidavit failed to forecast sufficient evidence of retaliation to

       survive a motion for summary judgment. Furthermore, even if Defendant pled a

       prima facie retaliatory eviction defense, Plaintiff maintains he is nevertheless

       entitled to summary judgment under N.C. Gen. Stat. § 42-37.1(c) (2019). We agree

       with Plaintiff.

¶ 20         Summary judgment allows the Court to jettison disputes with “a fatal

       weakness in [their] claim or defense” to their legally inevitable conclusion. Gray v.

       Hager, 69 N.C. App. 331, 333, 317 S.E.2d 59, 61 (1984). Only “specific facts showing

       that there is a genuine issue for trial” are sufficient for a non-movant to prevail on
                                        WATERS V. PUMPHREY

                                          2022-NCCOA-688

                                          Opinion of the Court



       summary judgment, meaning statements of opinion which fail to “express[ ]

       certainty about a thing” are inadequate under this standard. N.C. Gen. Stat. § 1A-

       1, N.C. R. Civ. P. 56(e); Omnicare, Inc. v. Laborers Dist. Council Constr. Indus.

       Pension Fund, 575 U.S. 175, 183, 135 S. Ct. 1318, 1325 (2015).

¶ 21         Defendant’s assertion of retaliatory eviction fails. The retaliatory eviction

       statute provides several exclusions to its application, even where a prima facie case

       of retaliatory eviction is successfully pled. See N.C. Gen. Stat. § 42-37.1(c). The

       exclusion relevant to the instant analysis provides, “[a] landlord may prevail in an

       action for summary ejectment if: In a case of a tenancy for a definite period of time

       where the tenant has no option to renew the lease, the tenant holds over after the

       expiration of the term.” N.C. Gen. Stat. § 42-37.1(c)(2). It is therefore apparent

       that the retaliatory eviction statute does not permit the affirmative defense’s shield

       to be used as a sword by holdover tenants to unilaterally extend lease terms beyond

       the bargained-for period. In other words, the plain language of subsection (c)(2)

       conditions the availability of a remedy for a residential retaliatory eviction upon the

       tenant’s possession of an otherwise valid property interest under the lease in

       question. See id.

¶ 22         Based on our analysis of the parties’ oral lease, Defendant’s tenancy for a

       definite period of time—one week—expired on 8 August 2019. Defendant could not,

       therefore, prevail on a retaliatory eviction defense where he had no option to renew
                                         WATERS V. PUMPHREY

                                           2022-NCCOA-688

                                           Opinion of the Court



       the lease, and he held over after the expiration of the term. See id. As the material

       facts pertaining to the terms of the lease and notice to vacate are not in dispute, the

       trial court’s entry of summary judgment was proper. See In re Will of Allen, 371

       N.C. at 668, 821 S.E.2d at 400.

¶ 23         Finally, we need not determine whether the sole protected act covered by the

       retaliatory eviction statute was the complaint and notice of hearing from Code

       Enforcement dated 12 March 2018. Based on our determination that Defendant

       was a holdover tenant, had no option to renew the lease, and thus could not prevail

       under the retaliatory eviction statute, see N.C. Gen. Stat. § 42-37.1, there were no

       facts alleged constituting a legal defense which would affect the result of the instant

       action. See Smith, 65 N.C. App. at 142, 308 S.E.2d at 506. Having concluded

       Defendant’s affirmative defense suffers from “a fatal weakness” based on the facts

       before us, we affirm the trial court’s grant of summary judgment to Plaintiff. See

       Gray v. Hager, 69 N.C. App. at 333, 317 S.E.2d at 61.

                                          VI. Conclusion

¶ 24         Viewing all evidence in the light most favorable to Defendant, we conclude

       Plaintiff was entitled to summary judgment on his second summary ejectment

       action, as no genuine issue of material fact was shown with respect to Defendant’s

       retaliatory eviction defense. We therefore affirm the trial court’s order.

             AFFIRMED.
                     WATERS V. PUMPHREY

                       2022-NCCOA-688

                       Opinion of the Court



Judges TYSON and GRIFFIN concur.